Citation Nr: 1610914	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty service from October 1966 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was previously before the Board in April 2014, at which time the previously denied claim for service connection was reopened and the merits of the claim was remanded for additional development.  

The Veteran requested a hearing before a Veterans Law Judge in connection with his September 2009 substantive appeal (VA Form 9); however, as previously noted by the Board, he subsequently withdrew such request in a statement received in September 2011.  38 C.F.R. § 20.704 (e) (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the April 2014 remand, the Board noted that the Veteran had submitted a November 2010 statement alleging that his acquired psychiatric disorder was the result of witnessing a shootout between two guards and seeing bodies of victims coming from Vietnam by air while being transported home.  Therefore, the Board remanded the matter in order to assist the Veteran, to include verifying his claimed stressor events.  As such, the AOJ was requested to contact the Veteran to obtain additional details regarding his stressors, to include approximate date and location of such incidents in order to enable VA to seek corroboration.  Thereafter, if the Veteran provided sufficient information regarding his claimed stressor(s), the AOJ was to attempt to corroborate such stressor(s).  

Subsequently, in an April 2014 letter, the AOJ requested that the Veteran furnish details regarding his claimed stressors and provide sufficient identifying information, i.e., the approximate date and location of such incidents, so as to allow VA to seek corroboration.  However, as no response was received, the AOJ did not conduct any additional stressor development and continued the denial of the Veteran's claim in a September 2014 supplemental statement of the case.  

However, subsequent to the issuance of the September 2014 supplemental statement of the case, in October 2014, the Veteran submitted new stressor information in which he described an incident that occurred on approximately October 1, 1969, on the flight line in Okinawa, Japan, when he was attached to the A27 Security Squadron from November 1, 1968, to May 1, 1970.  Specifically, he indicated that he witnessed Airman Rosenbury (alternatively spelled Rosenberry and Rosenberg in the record) walk underneath the propellers of a C130 aircraft and was killed immediately.  In this regard, the Board notes that the Veteran's service personnel records reflect that he served at Kadena Air Base in Okinawa, Japan, with the 824 Security Police Squadron as a security policemen/guard from January 1968 to July 1969, which corresponds to the one year and six months of foreign service noted on his DD 214.  Consequently, it appears that such incident could not have occurred in October 1969 as the Veteran was not stationed in Okinawa at that time.  However, the Veteran indicated that such date was approximate and, as such, the Board finds that a remand is necessary in order for him to provide additional details regarding the death of Airman Rosenbury, to specifically include the approximate date of Airman Rosenbury's death in light of the fact that his service personnel records reflect service at Okinawa from January 1968 to July 1969.  

Thereafter, if the Veteran provides sufficient details regarding his claimed stressor(s), to include the approximate date of Airman Rosenbury's death, the AOJ should conduct any necessary development in an attempt to corroborate the Veteran's claimed stressors.  Subsequently, if a stressor is deemed verified, the AOJ should provide the Veteran with a VA examination to determine the nature and etiology of his claimed psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the Veteran to furnish details regarding his claim that he witnessed a shootout between two guards; seeing bodies of victims coming from Vietnam by air while being transported home; and witnessing a fellow airman killed by the propeller of a C130. He should provide sufficient identifying information (approximate date and location of such incidents) to enable VA to seek corroboration.  In this regard, he should be specifically requested to provide the approximate date of Airman Rosenbury's death in light of the fact that his service personnel records reflect service at Okinawa from January 1968 to July 1969.  

2. If the Veteran provides sufficient information regarding any specific stressor event, the AOJ should conducted any necessary development to corroborate such claimed stressors.  If the AOJ attempts to verify Airman Rosenbury's death, the AOJ should include the alternate spellings of his name, i.e., Rosenberry and Rosenberg.  All efforts should be documented.

3. If, and only if, any of the stressors are verified, the AOJ should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his acquired psychiatric disorder, and specifically whether or not he has PTSD based on a verified stressor event in service. The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the examiner should be advised of what in-service stressor event(s) is/are corroborated by credible supporting evidence. Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide responses to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) If PTSD is diagnosed, is it at least as likely as not (a 50% or better probability) that such is related to any corroborated in-service stressor?

(c) As to any diagnosed acquired psychiatric disability other than PTSD, , is it at least as likely as not (a 50% or better probability) that such disability was manifested during service, within one year of discharge, or is otherwise causally related to service?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

